Title: To George Washington from Anne-César, chevalier de La Luzerne, 4 June 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur.
                        A Philadelphie le 4. Juin 1783.
                     
                     Votre Excellence me permettrait-elle de lui presenter M. Gardner, Procureur Général de l’Isle de S. Christophe.  M. le Marquis de Bouillé qui a conquis cette Isle m’en parle comme d’un homme infiniment attaché à Votre cause et qui lui a rendu personellement les plus grands services.  Les Officiers Généraux qui ont commandé depuis cette epoque en font aussi les plus grands eloges; il est né dans l’Etat de Massachussets et quoiqu’il ait quitté son pays extrêmement jeune il a conservé les sentimens d’un brave et vertueux Citoyen.  Je serai infiniment reconnoissant des bontés que Vous voudrés bien lui temoigner.
                     Recevés, je Vous prie, les assurances des sentimens du plus respectueux et inviolable attachement avec lequel j’ai l’honneur d’être Monsieur De Votre Excellence le très humble et très obéisant serviteur, 
                     
                        Le chr de la luzerne
                        
                     
                  
                  Translation
                     Sir,Philadelphia 4 June 1783Permit me to introduce to your Excellency Mr Gardner Procureur General of the Island of St Christopher—the Marquis de Bouillé who conquered that Island mentions him to me as a Person much attached to your Cause & who has render’d him great Services—The General Officers also who have since commanded there speak much in his praise—he is native of Massachusets & tho he quitted his Country when very young has retained all the Sentiments of a brave and Virtuous Citizen—I shall be infinitely obliged by any Civilities your Excellency may shew him.
                     Receive—I pray you, the assurances of the respectfull & inviolable attachment with which I have the honor to be &c.
                     
                        Le Chevr de la luzerne
                        
                     
                  
               